Exhibit 10.13

NEW RELIC, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

ADOPTED: MAY 6, 2015

EFFECTIVE APRIL 1, 2015

Each member of the Board of Directors (the “Board”) of New Relic, Inc. (the
“Company”) who (A) is a non-employee director of the Company and (B) is not then
affiliated with an institutional or venture investor of the Company (each such
member, a “Non-Employee Director”) will receive the compensation described in
this Non-Employee Director Compensation Policy (the “Director Compensation
Policy”) for his or her Board service.

The Director Compensation Policy will be effective as of April 1, 2015 (the
“Effective Date”). The Director Compensation Policy may be amended at any time
in the sole discretion of the Board or the Compensation Committee of the Board.

A Non-Employee Director may decline all or any portion of his or her
compensation by giving notice to the Company prior to the date cash is to be
paid or equity awards are to be granted, as the case may be.

Annual Cash Compensation

Commencing at the beginning of the first calendar quarter following the
Effective Date, each Non-Employee Director will receive the cash compensation
set forth below for service on the Board. The annual cash compensation amounts
will be payable in equal quarterly installments, in arrears following the end of
each quarter in which the service occurred, pro-rated for any partial months of
service. All annual cash fees are vested upon payment.

 

1. Annual Board Service Retainer:

 

  a. All Non-Employee Directors: $30,000

 

2. Annual Committee Member Service Retainer:

 

  a. Member of the Audit Committee: $9,000

 

  b. Member of the Compensation Committee: $9,000

 

  c. Member of the Nominating and Corporate Governance Committee: $3,000

 

3. Annual Committee Chair Service Retainer (in lieu of Committee Member Service
Retainer):

 

  a. Chairman of the Audit Committee: $18,000

 

  b. Chairman of the Compensation Committee: $18,000

 

  c. Chairman of the Nominating and Corporate Governance Committee: $6,000

Equity Compensation

Equity awards will be granted under the Company’s 2014 Equity Incentive Plan or
any successor equity incentive plan (the “Plan”). All stock options granted
under this policy will be Nonqualified Stock Options (as defined in the Plan),
with a term of ten years from the date of grant and an exercise price per share
equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying common stock of the Company on the date of grant.

 

1



--------------------------------------------------------------------------------

(a) Automatic Equity Grants.

(i) Initial Grant for New Directors. Without any further action of the Board,
each person who, after the Effective Date, is elected or appointed for the first
time to be a Non-Employee Director will automatically, upon the date of his or
her initial election or appointment to be a Non-Employee Director, be granted
(A) a Nonstatutory Stock Option to purchase a number of shares of common stock
having an Option Value (as defined below) of $80,000 (the “Initial Option
Grant”) and (B) restricted stock units (“RSUs”) with an RSU Value (as defined
below) of $80,000 (the “Initial RSU Grant” and, together with the Initial Option
Grant, the “Initial Grants”), multiplied by a fraction, the numerator of which
is the number of days that will elapse between the Non-Employee Director’s date
of initial appointment or election and the first anniversary of the date of
grant of the Company’s most recent Annual Grants (as defined below) and the
denominator of which is 365. Each Initial Option Grant and Initial RSU Grant
will vest on August 15th following the first anniversary of the date of grant of
the Company’s most recent Annual Grants, subject to the Non-Employee Director’s
Continuous Service (as defined in the Plan) through such date.

(ii) Annual Grant. Without any further action of the Board, at the close of
business on the date of each Annual Meeting following the Effective Date, each
person who is then a Non-Employee Director will automatically be granted (A) a
Nonstatutory Stock Option to purchase a number of shares of common stock having
an Option Value of $80,000 (the “Annual Option Grant”) and (B) RSUs with an RSU
Value of $80,000 (the “Annual RSU Grant” and, together with the Annual Option
Grant, the “Annual Grants”). Each Annual Grant will vest on August 15th of the
calendar year following the year in which such Annual Grants are made, subject
to the Non-Employee Director’s Continuous Service through such date.
Notwithstanding the foregoing, any Non-Employee Director who served on the Board
prior to the Effective Date, shall not be awarded any Annual Grants until the
later of (A) the first Annual Meeting in calendar year 2016 and (B) the first
Annual Meeting occurring at least three years following the date such
Non-Employee Director commenced his or her service on the Board.

(b) Vesting; Change of Control. All vesting is subject to the Non-Employee
Director’s “Continuous Service” on each applicable vesting date. Notwithstanding
the foregoing vesting schedules, for each Non-Employee Director who remains in
Continuous Service with the Company until immediately prior to the closing of a
“Change of Control” (as defined in the Plan), the shares subject to his or her
then-outstanding equity awards that were granted pursuant to this policy will
become fully vested immediately prior to the closing of such Change of Control.

(c) Calculation of Option Value and Value of a Restricted Stock Unit Award. The
“Option Value” of a stock option to be granted under this policy will be
determined using the same method the Company uses to calculate the grant-date
fair value of stock options in its financial statements, except that no
provision shall be made for estimated forfeitures related to service-based
vesting. The “RSU Value” of an RSU award to be granted under this policy will be
determined based on the Fair Market Value per share on the grant date.

 

2



--------------------------------------------------------------------------------

(d) Remaining Terms. The remaining terms and conditions of each stock option or
RSU, including transferability, will be as set forth in the Company’s standard
Option Agreement or form of RSU Award Agreement, as applicable, in each case in
the form adopted from time to time by the Board.

Expenses

The Company will reimburse Non-Employee Director for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and committee meetings; provided, that the Non-Employee
Director timely submit to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.

 

3